Title: July [1795 (2)]
From: Washington, George
To: 




15th. Left Philaa. with Mrs. Washington & my family for Mt. Vernon. Dined at Chester & lodged at Wilmigton.


   
   left philaa.: “President Washington about eight o’clock this morning set out for Mount Vernon in a two-horse phaeton for one person, his family in a coach and four horses, and two servants on horseback leading his saddle horse” (HILTZHEIMERJacob Cox Parsons, ed. Extracts from the Diary of Jacob Hiltzheimer, of Philadelphia. 1765–1798. Philadelphia, 1893., 215).



 


16. Breakfasted at Christa.—dined at Elkton & lodgd at Susquehanna. One of my horses overcome with heat.


   
   christa.: GW probably breakfasted at the village of Christiana Bridge (now called Christiana), Del., on the road from Wilmington to Charlestown, Md., rather than at Christina (Christiana) ferry, which crosses the Delaware River at Wilmington.



   
   On this journey GW probably stopped at Havre de Grace on the west bank of the Susquehanna River. The tavern, formerly run by John Rodgers, was at this time under the management of John H. Barney, a brother of the naval hero Capt. Joshua Barney.



 


17. Breakfasted before I set out. Dined at Hartford & lodged at Websters. Brot. on the sick horse led.


   
   hartford: Harford Town, Md., now called Bush. The town was the county seat of Harford County from 1744 to 1782. websters: probably the tavern at the head of Bird River that earlier was called Skerrett’s and also Cheyns’s.



 


18. Breakfasted in Baltim[or]e—dined & lodged at Spurriers where my sick horse died.



   
   spurriers: This is probably the same tavern that GW on 21 Sept. 1787 had called “the Widow Balls (formerly Spurriers).” Either Spurrier had again taken over as proprietor or the tavern was still known by his name.



 


19. Breakfasted at Vanhorn—dined at Bladensburgh & lodged in Geo. Town.

	
   
   vanhorn: Gabriel P. Van Horne ran a post-stage line from Philadelphia to Alexandria and operated several taverns on the road, including this one in Prince George’s County, 14 miles from Spurriers and 9 from Bladensburg. The location was known as Van Ville at the time. Van Horne had been captain of a company of militia in Harford County, Md., during the Revolution, and GW refers to him after the Revolution as Colonel Van Horne. Van Horne also rented his carriages and horses for private trips; GW solicited his services in transporting Mrs. Washington and her party to New York in May 1789 (SCHARF [5]J. Thomas Scharf. History of Baltimore City and County. 1881. New ed., 2 vols. Baltimore, 1971., 1:311–12; BRUMBAUGH [2]Gaius Marcus Brumbaugh. Maryland Records: Colonial, Revolutionary, County and Church, from Original Sources. 2 vols. 1915 and 1928. Reprint. Baltimore, 1975., 2:366; GW to Elizabeth Powel, 26 Mar. 1797, ViMtvL; Van Horne to GW, 13 June 1789 and 22 Aug. 1795, and Van Horne to George Augustine Washington, 12 May 1789, DLC:GW).



 


20. After doing business with the Comrs. of the fedl. City I proceeded on my journey & got home to dinner.


   
   The commissioners of the Federal City at this time were Gustavus Scott, William Thornton, and Alexander White. There had been endless disputes arising from the planning and development of the city. This meeting with the commissioners, however, dealt with an especially serious matter. Robert Morris and John Nicholson, who had bought hundreds of lots in the city for speculation and development, had failed to make their scheduled payments on the land. GW promised to try to get Morris and Nicholson to live up to their contract (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 7:266–67). He wrote Edmund Randolph two days later: “I should be glad if you would call upon Messrs. Morris & Nicholson . . . and in earnest & strong terms represent to them, the serious consequences which must inevitably result to the public buildings in the federal City, if the deficiency, or part thereof, due on their contract, is not paid. Besides arresting the work in the present critical state, & compelling the discharge of some valuable workmen, who may never be recovered; it would throw such a cloud over the public & private concerns of the City, & would be susceptible of such magnified & unfavorable interpretations, as to give it a vital wound. . . . If to pay the whole deficiency is not, at present, within the means of Messrs. Morris & Nicholson, a part thereof, & to keep pace with the current demand, might possibly enable the Commissioners to proceed without much embarrassment in the principal work. Between forty & fifty thousand dollars, I am informed, is now due on the Contract” (22 July 1795, DLC:GW).



